Citation Nr: 0025665	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1953.  

The veteran died in February 1998; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  

(The issue involving educational assistance benefits under 
Chapter 35, Title 38, United States Code is addressed in the 
remand section of this document.)  



FINDING OF FACT

The appellant's claim of service connection for the cause of 
the veteran's death is plausible and capable of 
substantiation.  





CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107(a), 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran died on February [redacted], 1998.  The death certificate 
lists the causes of death as respiratory failure due to acute 
myocardial infarction due to acute renal failure due to 
metastatic pancreatic cancer.  It was noted that it was only 
"days" between the onset of the pancreatic cancer and the 
veteran's death.  

In a September 1998 letter, Cecilia V. Nobel, M.D., noted 
that she had treated the veteran for his bipolar disorder and 
major depression, the latter of which was service connected.  
She stated that the veteran had died "of what was presumed 
to be cancer of the pancreas."  She opined that she thought 
that there was a suggested connection between the mood 
stabilizer, Depakote, which the veteran had taken from 
November 1996, and his fatal pancreatic cancer.  

In light of the private medical opinion and the death 
certificate, the Board finds that the appellant's claim is 
well grounded.  




ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal to this extent 
is allowed, subject to further action, as discussed 
hereinbelow.



REMAND

Although the death certificate lists metastatic pancreatic 
cancer as a cause of the veteran's death, there are no 
medical treatment reports of the disease.  The death 
certificate indicates that the veteran was an inpatient at 
the Memorial Hospital when he died, but his terminal 
hospitalization reports have not been obtained.  

Similarly, although Dr. Nobel submitted a statement, her 
records of the veteran's treatment have not been procured.  
In addition, as other medical evidence has been received 
since her medical statement, Dr. Nobel should contacted in 
order to ask whether she wishes to submit additional medical 
evidence or opinion in support of the appellant's claim.  

Inasmuch as the issue involving educational assistance 
benefits may depend upon the outcome of the cause of death 
issue, consideration of the education issue should be 
deferred.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for pancreatic cancer, pancreatitis and 
psychiatric disability following service.  
The appellant should be asked to identify 
any health care providers who might have 
treated the veteran just prior to his 
death.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain treatment records from the 
Memorial Hospital and Dr. Nobel who also 
should be contacted in order to ask 
whether she wishes to present additional 
medical evidence or opinion in support of 
the appellant's claim.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



